Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,655,617 (‘617) in view of Laaja (International Application Publication No. WO 00/19133).
As to claim 10 of the instant application, the patented claims of ‘617 are identical except for the  limitation of the aperture of the rotor is an indentation formed in an outer surface of the rotor extending radially inwardly towards the rotational axis.  In this regard,  Laaja teaches a valve having a rotor 4 with an aperture 8 formed as an indentation 11 (FIG.’s 3 & 6, page 3, 1st para., groove 11 forms indentation) on an outer surface of the rotor extending radially inwardly towards the rotational axis (FIG. 6, as clearly shown) formed as claimed.  With this in mind, it would have been obvious to form the rotor having as indentation formed in the manner claimed so as to provide a st para.).
As to claim 11, the patented claims are silent as to the indentation has a profile having a curvilinear shape extending from a first end to a second end of the rotor.. However, once modified, Laaja further teaches the indentation has a profile having a curvilinear shape extending from a first end to a second end of the rotor 4 (as shown, the opening 8 with groove 11 interpreted as forming a curvilinear shape under broadest reasonable interpretation of the terms).

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,655,617 (‘617) in view of Laaja (International Application Publication No. WO 00/19133) and further in view of Mitton et al. (U. S. Patent Application Publication No. 2009/0065724). 
As to claims 12 and 13,  the patented claims are silent as to the indentation including a centrally located concave surface and a pair of laterally located convex surfaces, as in claim 12, with the pair of convex surfaces extend from both sides of the concave surface to the first end and the second end of the rotor, respectively, as recited in claim 13.  Laaja is discussed above and discloses the indentation has a centrally located concave surface 11 (shown). Laaja further discloses that its opening or groove 11 can have various curves or combinations of curves including convex and concave shapes (page. 3, 1st para.).   In this regard, Mitton teaches a rotary valve having a rotor per se, lateral or longitudinal etc.).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the opening with a pair of laterally located convex surfaces with a centrally located concave surface with the pair of convex surfaces extending from both sides of the concave surface to the first end and the second end of the rotor, as shown in Mitton in order to influence the speed and direction of flow in the valve outlet and reduce wear on the valve, as taught by Laaja, Id.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laaja (International Application Publication No. WO 00/19133).
Regarding claim 1, Laaja discloses a suction damping device for a variable displacement compressor (FIG.’s 1-6, Abstract, valve interpreted as capable of preamble recited intended use as a suction dampening device), the suction dampening device comprising: 
a rotor 4 (page 3, 1st para., shut-off part 4 forms recited rotor) having a rotational axis (shown), an aperture 8 extending through the rotor 4 in a direction transverse to the rotational axis (FIG. 3, showing rotational axis), 
a selective rotation about the rotational axis of the rotor 5 controlling a flow of a fluid through the aperture 8 of the rotor 4 (page 2, last para., inter alia).
Re. claim 2,  Laaja discloses a stator 1 (page 2, last para., body 1 interpreted as recited stator) having an interior configured to rotatably receive the rotor 4 therein, wherein at least one opening (FIG. 3, shown proximate element 12) formed in the stator 1 provides fluid access to the interior of the stator 1, Id.
Re. claim 3, Laaja discloses the selective rotation of the rotor 4 about the rotational axis varies an overlap present between the aperture 8 of the rotor and the at least one opening of the stator 1 (FIG. 3, page 2, last para.).
Re. claim 5, Laaja discloses the aperture 8 of the rotor 4 is an opening extending from a first side of the rotor to a second side of the rotor (FIG. 6, clearly shown, note sides of rotor can be lateral sides).
Re. claim 6, Laaja discloses the aperture 8 of the rotor 4 is an indentation 11 (page 3, 1st para., groove 11 forms indentation) formed in an outer surface of the rotor extending radially inwardly towards the rotational axis (FIG. 6, as clearly shown).
Re. claim 7, Laaja discloses the indentation 11 has a profile having a curvilinear shape extending from a first end to a second end of the rotor 4 (as shown, the indentation 11 interpreted as forming recited curvilinear shape extending from first to second ends under broadest reasonable interpretation of the terms since the specifc location of the first and second ends has not been defined in the claims).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanz et al. (U. S. Patent Application Publication No. 2002/0139950). 
Regarding claim 1, Lanz et al. discloses a suction damping device (FIG.’s 1-7, Abstract) for a variable displacement compressor (preamble intended use limitation given lesser weight inasmuch as Lanz is applicable in various applications including refrigeration systems, see para. 0003)  the suction dampening device comprising:
a rotor 14 (para. 0031, “inner cylinder 14” – interpreted as recited rotor) having a rotational axis, an aperture 52, 54, 55 (para. 0041, outlet apertures located in sections 54, 55) extending through the rotor 14 in a direction transverse to the rotational axis (FIG. 1, clearly shown), a selective rotation (para. 0031, “relative axial rotation of cylinders”) about the rotational axis of the rotor 14 controlling a flow of a fluid through the aperture 52, 54, 55 of the rotor 14 (para. 0041, as described, “area of each outlet … proportional to maximum volume of fluid which must flow”).
Re. claim 2,  Lanz discloses a stator 12 (para. 0031, “outer cylinder” – interpreted as recited stator) having an interior 20 (Id., “hollow interior 20”) configured to rotatably receive the rotor 14 therein, wherein at least one opening 60, 61 (para. 0046) formed in the stator 12 provides fluid access to the interior 20 of the stator 12 (as shown and described).
	Re. claim 3, Lanz discloses the selective rotation of the rotor 14 about the rotational axis varies an overlap (para. 0045, discussing bi-stable gated operation between positions – varies overlap under broadest reasonable interpretation of the term) present between the aperture 52, 54, 55 of the rotor 14 and the at least one opening 60, 61 of the stator 12.
	Re. claim 4, Lanz discloses an electromagnetic device 18 (para. 0036, “electric motor”)  selectively rotating the rotor about the rotational axis.
	Re. claim 5, Lanz discloses the aperture 52, 54, 55 of the rotor 14 is an opening extending from a first side of the rotor 14 to a second side of the rotor 14 (broadly since sides have not been defined – and the apertures can be considered to extend accordingly).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laaja (International Application Publication No. WO 00/19133) in view of Lanz et al. (U. S. Patent Application Publication No. 2002/0139950). 
As to claim 4, Laaja is discussed above but is silent as to an electromagnetic device selectively rotating the rotor about the rotational axis.  Laaja does not discuss actuation mechanisms for its valve. However, electromagnetic devices such as stepper motors or solenoids are commonly used for valve actuation.  In this regard,  Lanz discloses a similar valve having rotor 14 having an aperture formed as an opening that is actuated by an electromagnetic device 18 (para. 0036, electric motor).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide an electromagnetic device for selectively rotating the rotor since it would provide a predictable actuation source with expected results as shown by Lanz, Id.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laaja (International Application Publication No. WO 00/19133) in view of Mitton et al. (U. S. Patent Application Publication No. 2009/0065724).
As to claims 8 and 9, Laaja is discussed above and discloses the indentation has a centrally located concave surface 11 (shown) but is silent as to a pair of laterally located convex surfaces, as recited in claim 8, and the pair of convex surfaces extend from both sides of the concave surface to the first end and the second end of the rotor, respectively, as recited in claim 9.  Laaja further teaches that its opening or groove 11 can have various curves or combinations of curves including convex and concave st para.).   In this regard, Mitton teaches a rotary valve having a rotor with a centrally located concave surface 30 and pair of laterally located convex surfaces 28 formed as end walls (FIG.’s 10 & 11, para. 0094) with the pair of convex surfaces 28 extend from both sides of the concave surface to the first end and the second end of the rotor, respectively (broadly since specific locations for the first and second ends have not been defined per se, longitudinal or lateral etc.).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the opening with a pair of laterally located convex surfaces with a centrally located concave surface with the pair of convex surfaces extending from both sides of the concave surface to the first end and the second end of the rotor, as shown in Mitton in order to influence the speed and direction of flow in the valve outlet and reduce wear on the valve, as taught by Laaja, Id.   

Allowable Subject Matter
Claims 10-13 would be allowable provided that the nonstatutory double patenting rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10 and its dependents, the prior art of record either alone or in combination does not teach or fairly suggest a variable displacement compressor having an electronically controlled valve for controlling an angle of a swash plate and a suction damping device including a rotor having a rotational axis, an aperture extending through the rotor in a direction transverse to the rotational axis, the rotor selectively rotated about the rotational axis based on a condition of the electrically controlled valve to control a flow of a fluid through the aperture of the rotor, wherein the aperture of the rotor is an indentation formed in an outer surface of the rotor extending radially inwardly towards the rotational axis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pitla (U. S. Patent No. 7014428) discloses electronically controlled valve 200 for controlling capacity and a suction shutoff valve 280 (FIG.’s 10 and 11). Pitla does not contemplate providing a suction damping device having a rotor selectively rotated based on the condition of the electrically control valve.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746